  ÿÿËÌÍÍÿÌÏÿÐÑCase
                ÌÒÿÌÏÓÔÕÖ× ÐÌÔÏÿÐÔÿÌØÙÏÐÌÓÚÿÚÔÛÕÿÜ×ÒÙÝÿDoc 1 Filed 06/16/20 EOD 06/16/20 17:40:43
                        20-80240-JJG-11V                                                                                                                                                              Pg 1 of 4
       ¡¢£¤¥ÿ§£̈£¤©ÿª¨¡«¬­®£̄°ÿ±²­¬£ÿ³²¬ÿ£́¤µÿ
    5¶¶6¶7¶8¶9¶¶¶¶ÿ¶
                     ¶¶
                       ¶8
                        ¶¶
                           ¶¶8ÿ
                              ¶6
                               ¶
                                ¶ÿ
                                 ÿ  ©£¬¢̄£ÿ²³ÿÿ¸¶§£̈£
                                  ÿÿ·¢                 ¶¶¤¶¹¶ÿÿ¶¶¶¶¶¶¶¶¶¶¶¶ÿ
     ±¨©¤ÿ¡­º»¤¬ÿ̧¼½ÿ¿ÀÁÂÀ¹µÿ¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶ÿÿ±´¨®£¤¬ÿ°²­ÿ̈¬¤ÿ³¢Ã¢¡Äÿ­¡¥¤¬µÿ
                                                                         Åè ±´¨®£¤¬ÿÆÿ
                                                                         Å ±´¨®£¤¬ÿÇÇ
                                                                                         Å ±´¨®£¤¬ÿÇÈ                                                                                                         3ÿ21ÿ2ÿ2ÿ4
                                                                                                                                                                                                               4 ÿ1252ÿ
                                                                                         Å ±´¨®£¤¬ÿÇÉ

01123245ÿ789 ÿ ÿ
 !"#$%&'ÿ)*$+$+#ÿ,&ÿ- #./#0+1+0"%!2ÿ3+!+#4ÿ,&ÿ5%#6&"7$8'ÿ                                                                                                                                                                       9:;<9
=>ÿ@ABCÿDEFGCÿHDÿICCJCJKÿFLLFGMÿFÿDCEFBFLCÿDMCCLÿLAÿLMHDÿ>AB@NÿOIÿLMCÿLAEÿA>ÿFIPÿFJJHLHAIFQÿEFRCDKÿSBHLCÿLMCÿJCTLABUDÿIF@CÿFIJÿLMCÿGFDCÿ
IV@TCBÿWH>ÿXIASIYNÿÿZABÿ@ABCÿHI>AB@FLHAIKÿFÿDCEFBFLCÿJAGV@CILKÿ[\]^_`a^bc\]ÿec_ÿfg\h_`i^ajÿkc_l]ÿec_ÿmc\n[\obpbo`gq]rÿHDÿFsFHQFTQCNÿ

tN uCTLABUDÿIF@C                                                
                                                                vvvv
                                                                    vvÿ
                                                                      v!
                                                                       vvvæ
                                                                          vvâvv!
                                                                                vÿ
                                                                                 v
                                                                                  v"
                                                                                   vÿ
                                                                                    v#å
                                                                                     vvvv$vå
                                                                                           vv%v!
                                                                                               vÿ
                                                                                                vå
                                                                                                 vvv&
                                                                                                    v&
                                                                                                     ávvv'vÿÞvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
wN xQQÿALMCBÿIF@CDÿJCTLABÿVDCJ    vvvv   vvÿ v!
                                                  vvvæ  vvâvv! vÿv#
                                                                    vvvvâ   v%v!vv(vÿvá
                                                                                        vvv  vvç vávâvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
   HIÿLMCÿQFDLÿyÿPCFBD              vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
   35ÿ4ÿ4 ÿ4 z       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
   94ÿ4 zÿ4ÿ|}~ÿ~ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿÿ
     ÿ4 

N uCTLABUDÿ>CJCBFQÿ@EQAPCB                                    í0120ìéì34ÿ
     =JCILH>HGFLHAIÿV@TCBÿ

N uCTLABUDÿFJJBCDD                                             BHIGHEFQÿEQFGCÿA>ÿTVDHICDDÿ                                                              FHQHIRÿFJJBCDDKÿH>ÿJH>>CBCILÿ>BA@ÿEBHIGHEFQÿEQFGCÿ
                                                                                                                                                          A>ÿTVDHICDDÿ
                                                                vë
                                                                 v3
                                                                  vvívì
                                                                      vÿ
                                                                       v#å
                                                                        vvvv$
                                                                            vå
                                                                             vv%
                                                                               v!
                                                                                vvÿ
                                                                                  )*
                                                                                  vvvá
                                                                                     vvvvvvvvvvvvvvvvvvvvvvvvvvÿ                                          vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                 9ÿ 9ÿ                                                                            9ÿ 9ÿ
                                                                vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ                                           vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                          0ÿ8ÿ
                                                                vàá
                                                                 vvvâ
                                                                    vâvávÿ
                                                                         väå
                                                                          vvvæ
                                                                             vvç
                                                                               ávvvvvvvvvvvvvvÞvßvvvvvvvévêvëvvìvívvvvvvÿ                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                2ÿ                           4ÿ ÿ8ÿÿ                                         2ÿ                     4ÿ ÿ8ÿ
                                                                                                                                                          AGFLHAIÿA>ÿEBHIGHEFQÿFDDCLDKÿH>ÿJH>>CBCILÿ>BA@ÿ
                                                                                                                                                          EBHIGHEFQÿEQFGCÿA>ÿTVDHICDDÿ
                                                                v
                                                                 vv
                                                                   v
                                                                    vvÿv
                                                                         vvvæ
                                                                            v
                                                                             vvç
                                                                               vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                8ÿÿ                                                                                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                           9ÿ 9ÿ
                                                                                                                                                          vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                          vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                                                                                                          2ÿ                     4ÿ ÿ8ÿ

N uCTLABUDÿSCTDHLCÿ                                       vîï
                                                                 vvvð
                                                                    vvñvÿ
                                                                        vóï
                                                                         vvvô
                                                                            võ
                                                                             vvöv÷
                                                                                 vøvÿ
                                                                                    vùú
                                                                                     vvvû
                                                                                        vü
                                                                                         vú
                                                                                          vvôÿ
                                                                                             vý
                                                                                              vþ
                                                                                               vð
                                                                                                vvúvÿ
                                                                                                    vï
                                                                                                     vvï
                                                                                                       vñ
                                                                                                        vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
N PECÿA>ÿJCTLAB                                                8989428ÿ2352ÿ22ÿ24252ÿ8 4ÿÿ4ÿ22ÿ24252ÿ4992ÿ
                                                                 4992ÿ352ÿÿ
                                                                 09ÿ321ÿvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv
01123245ÿ789 ÿ ÿ                                                        8549ÿ228ÿ189ÿ82245ÿ7252ÿ189ÿ493ÿ                                                                            4ÿÿ
            Case 20-80240-JJG-11V                             Doc 1           Filed 06/16/20              EOD 06/16/20 17:40:43                          Pg 2 of 4

012345ÿ          97777ÿ
                79    777777ÿ77ÿ7
                                      777777ÿ7
                                                   77777ÿ77777777777777777777777777777ÿ                891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ
                    1ÿ

-. /0123450ÿ705893:1ÿ5;14<011 =>?@ABÿAC
                              D E193Fÿ8951ÿ) 1 ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿ J=
                                                  D H(1ÿ= 13ÿK19ÿL 3931ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿ M )
                                                  D K9549&ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿ NN
                                                  D H34*254*15ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿ MO=
                                                  D 84 4&3"ÿ)54*15ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿ P
                                                  D8 8195(ÿ)9 *ÿ9ÿ&11&ÿÿ ÿG>H>8>ÿIÿJQ O
                                                  D 4 1ÿ4ÿ3F1ÿ924'1
                                    )>?@ABÿRSSÿT@RTÿRUUSVC
                                    D8 W9X$1X1 +3ÿ1 33"ÿ9ÿ&1521&ÿÿPÿG>H>8>ÿIÿM 
                                    D %IQ'193$O1 3ÿ4 +9 "Yÿ&(ÿF1&(1ÿ &ÿ45ÿ+441&ÿ'13 1 3ÿ'1F1ÿ9ÿ&11&ÿÿMÿG>H>8>
                                    D %'13 1 3ÿ9&'45ÿ9ÿ&11&ÿÿMÿG>H>8>ÿIÿQ2$9 
                                    8>ÿ=%8Hÿ453Fÿ= 159 ÿ%& 35"ÿ89 934 ÿH"31 ÿN$&(3ÿ4&1ÿ3F93ÿ213ÿ&1521ÿ&12345>
                                        H11ÿF33+Z[[\\\>9>4 [195F[ÿ>
                                       475767757577777
]. ^<703ÿ_`42`ÿ2`ab803ÿ9cÿ8`0 ?@ABÿACÿ
   da<e3;b82fÿg970ÿ41ÿ8`0
   705893ÿc4h4<ij                    ÿ
                                     ÿ
                                    8 ÿ ¡ÿ¢£¤¥¦ÿ̈©©ÿª£«ªÿ«¬¬­®¯
                                                         ÿ
                                                         8 ±ÿ²³´ÿµ            ¶ÿÿ¶·¸ÿ̧³¹¶µº¶¶ÿ²³´ÿ¶ÿ²»µº²ÿµºÿ ÿ¼¡½¡¡ÿ¾ÿ¿ ÀÁ ÂÃÄÿº²ÿµ¶
                                                             ÅÅÅÿº´ºÆ´ºµºÅºÿ̧µÇ¹µ²²ÿ²³¶ÿÀÈÆ¹̧²µºÅÿ²³¶ÿ́É²ÿ´ÿµº¶µ²¶ÿ́
                                                             »»µ̧µ¶Ãÿÿ̧¶¶ÿºÿÊËÄËÁÄÌËÁ¡ÿÍ»ÿµ¶ÿ¶¹³Î³´Èÿµ¶ÿ¶¸Æ²ÄÿÆÿÿ·´¶
   tÿvwxyz{ÿ|}zÿ~ÿÿÿx~wÿ                         Æºÿ³¸ºÆÿ¶Äÿ¶·ºÿ́»ÿ́µ́º¶ÄÿÆ¶Î»¸´Éÿ¶·ºÄÿº²ÿ»²¸
                                                             µºÆ´·ÿÈÿ¹ºÿ́ÿµ»ÿºÏÿ́»ÿ¶ÿ²´Æ¹·º¶ÿ²´ÿº´ÿÈµ¶Äÿ»´¸¸´Éÿÿ´Æ²¹ÿµº
   vwxyz{ÿyÿ}wÿy}wÿ~{yÿx                            ÿ¼¡½¡¡ÿ¾ÿ ÌÀÃÀÐÃ¡
   xzÿtÿvwxyz{ÿÿvw~wvÿ~ÿ                            ÿº±´ºÆÿ²´º³µº´Åÿµ¶ºÿÿ̧ÿµ²Ç¹³µ²´ÿ²¶ÿ²ÿ²³»µº¶ÿÀ²ÿÈµºÆÿ¹̧²µÿº¼¡Å½¡¡ÿ¾ÿ ÑËÀÃÄÿµ¶ÿÅÅÅ
   ÿ|}zÿwwyÿyzÿ{zwwv                                                                                                           ÿ²³¶ÿ́É²ÿ´ÿµº¶µ²¶ÿ́ÿ»»µ̧µ¶Ãÿ
    vw{ÿx}yw{ÿÿzÿ}yw{ÿ                          ¸¶¶ÿºÿÊÄÁ¿¿Ä¿¿¿ÄÿÒÓÔÿÖ×ÿØÙÚÚÛÜÛÿ×ÚÿÝÞÚØÜÜÔÿßÓÔÜÞÿàßáØÙÒÝ×ÜÞÿâÿÚã
   |}wy}w{ÿz{ÿzyÿy}wÿvwxyz{ÿ~ÿ                            äÙÒÝ×ÜÞÿååæÿÍ»ÿµ¶ÿ¶¹³Î³´Èÿµ¶ÿ¶¸Æ²ÄÿÆÿÿ·´¶ÿÆºÿ³¸ºÆÿ¶Ä
   ÿx~wÿvwxyz{ÿy                              ¶·ºÿ́»ÿ́µ́º¶ÄÿÆ¶Î»¸´Éÿ¶·ºÄÿº²ÿ»²ÿ̧µºÆ´·ÿÈÿ¹ºÄÿ́ÿµ»
   }wÿy}wÿwz vÿxxz                                 ºÏÿ́»ÿ¶ÿ²´Æ¹·º¶ÿ²´ÿº´ÿÈµ¶Äÿ»´¸¸´Éÿÿ´Æ²¹ÿµºÿ ÿ¼¡½¡¡
                                                             ¾ ÌÀÃÀÐÃ¡
                                                          çÿ¸ºÿµ¶ÿ³µºÅÿ»µ̧²ÿÉµÿµ¶ÿµµ́º¡
                                                          ÆçÆÆ²µ´¶ºÄÿÆµºÿ¶ÿ́»  ÿÿ¸ºÿÉÿ¶´µ̧Æµ²ÿµµ́ºÿ»´·ÿ́ºÿ́ÿ·´ÿÆ¸¶¶¶ÿ́»
                                                                                      ÆÆ´²ºÆÿÉµÿ ÿ¼¡½¡¡ÿ¾ÿ ËÌÀ³Ã¡
                                                          ±   ÿ²³´ÿµ¶ÿÇ¹µ²ÿ´ÿ»µ̧ÿµ́²µÆÿ´¶ÿÀ»´ÿÈ·¸Äÿ¿èÿº²ÿ¿éÃÿÉµÿ
                                                             ½Æ¹µµ¶ÿº²ÿêÈÆºÅÿ´··µ¶¶µ́ºÿÆÆ´²µºÅÿ´ÿ¾ÿëÿ́ÿÁÀ²Ãÿ́»ÿÿ½Æ¹µµ¶
                                                             êÈÆºÅÿçÆÿ́»ÿëì¡ÿíµ̧ÿÿîªª«¥£ï¤ðªÿªñÿòñ­óðª«ô®ÿõ¤ªöªöñðÿ÷ñôÿøñðùúðûöüöûó«­ýÿþö­öðÿ
                                                             ÷ñôÿ0«ð¦ôó¬ª¥®ÿóðû¤ôÿ¢£«¬ª¤ôÿ11ÿÀ2»»µÆµÿ̧í´·ÿË¿ çÃÿÉµÿµ¶ÿ»´·¡
                                                          ±Ë³ÎÿË²¡³´ÿµ¶ÿÿ¶¸ÿ̧Æ´·ºÏÿ¶ÿ²»µº²ÿµºÿÿ½Æ¹µµ¶ÿêÈÆºÅÿçÆÿ́»ÿëìÿ3¹¸
                                     ÿË
k. l030ÿb3493ÿ5a<e3;b82fÿ2a101 D 4
   c4h07ÿ5fÿ93ÿaia4<18ÿ8`0ÿ705893 D m1>ÿÿ0353ÿÿ77777777777777777777777ÿÿnF1 ÿÿ777777777777777ÿÿ891ÿ 215ÿ7777777777777777777777777
   _48`4<ÿ8`0ÿha18ÿ]ÿf0a31j                                                                                             ooÿ[ÿÿ00ÿ[ÿmmmm
   %ÿ 451ÿ3F9 ÿÿ91Yÿ9339Fÿ9                  0353ÿÿ77777777777777777777777ÿÿnF1 ÿÿ777777777777777ÿÿ891ÿ 215ÿ7777777777777777777777777
     1+95931ÿ3>                                                                                                       ooÿ[ÿÿ00ÿ[ÿmmmm
pq.r30ÿa<fÿ5a<e3;b82fÿ2a101 D ÿ         4
   b0<74<iÿ93ÿ504<iÿc4h07ÿ5fÿa D m1          >ÿÿ012345ÿÿ777777777777777777777777777777777777777777777ÿÿK1934 F+ÿÿ7777777777777777777777777
   5;14<011ÿba38<03ÿ93ÿa<
    acc4h4a80ÿ9cÿ8`0ÿ705893j                                   0353ÿÿ777777777777777777777777777777777777777777777ÿnF1 ÿÿ                      777777777777777777ÿ
   s3ÿ9ÿ91>ÿ%ÿ 451ÿ3F9 ÿY                                                                                                                    ooÿ[ÿÿ00ÿ[ÿmmmmÿÿ
   9339Fÿ9ÿ1+95931ÿ3>                                       891ÿ 215Yÿÿ* 4\ ÿ77777777777777777777777777777777
 ÿ9ÿ45 ÿ ÿ                                     !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                                                 +9(1ÿ,ÿ
          Case 20-80240-JJG-11V                               Doc 1              Filed 06/16/20                       EOD 06/16/20 17:40:43                                      Pg 3 of 4

012345ÿ       7777ÿ
             79      777777ÿ77ÿ7
                                       777777ÿ7
                                                    77777ÿ77777777777777777777777777777ÿ                            891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ
                  1ÿ

--./01ÿ34ÿ506ÿ7846ÿ93:6;ÿ3<ÿ=>?@ EFGHÿIJJÿKFIKÿILLJMNÿ
   A?@=B?C=D                                      O 01
                                                     2345ÿP9ÿP9&ÿ3ÿ&4 1Qÿ+5+9ÿ+91ÿ4ÿ2 1 Qÿ45ÿ+5+9ÿ9 13ÿÿ3Pÿ&353ÿ45ÿRÿ&9"
                                                     1&931"ÿ+511&(ÿ3P1ÿ&931ÿ4ÿ3Pÿ+1334 ÿ45ÿ45ÿ9ÿ4 (15ÿ+953ÿ4ÿ PÿRÿ&9"ÿ3P9 ÿÿ9 "ÿ43P15
                                                    &353S
                                                  O Tÿ29 *5+3"ÿ91ÿ4 15(ÿ&12345Uÿ9931Qÿ(1 159ÿ+95315Qÿ45ÿ+95315P+ÿÿ+1 &(ÿÿ3Pÿ&353S
-V.WX64ÿ506ÿ;6Y5XZÿX[<ÿXZÿ08\6 O
                                4
   ]X446443X<ÿX9ÿ8<1ÿZ68:
   ]ZX]6Z51ÿXZÿ]6Z4X<8:ÿ]ZX]6Z51 O _1SÿT `15ÿ214`ÿ45ÿ19Pÿ+54+153"ÿ3P93ÿ11&ÿ 1&931ÿ9331 34 SÿT339Pÿ9&&34 9ÿP113ÿÿ11&1&S
   5085ÿ<66;4ÿ3^^6;3856                /01ÿ;X64ÿ506ÿ]ZX]6Z51ÿ<66;ÿ3^^6;3856ÿ8556<53X<DÿÿEFGHÿIJJÿKFIKÿILL"Sÿ
   8556<53X<D
                                                             O %3ÿ+41ÿ45ÿÿ91(1&ÿ34ÿ+41ÿ9ÿ3P5193ÿ4ÿ 1 3ÿ9 &ÿ&1 3921ÿP9a95&ÿ34ÿ+ 2ÿP193Pÿ45ÿ913"S
                                                                bP93ÿÿ3P1ÿP9a95&cÿ777777777777777777777777777777777777777777777777777777777777777777777
                                                             O %3ÿ11&ÿ34ÿ21ÿ+P"9"ÿ151&ÿ45ÿ+543131&ÿ54 ÿ3P1ÿ̀193P15S
                                                             O %933ÿ3134&1ÿÿ4+51ÿ51e9P92+11ÿQ(ÿ4'41&3ÿ445ÿ*9Qÿ1193ÿ43P993ÿÿ(444&&ÿdQÿ1*93"Qÿÿ&&19351"5Qÿ4+55943&1ÿ451ÿQ4ÿ451ÿÿ'1915ÿ̀3P4 3
                                                                                                                                                                                                            31 $51931&
                                                               9 13ÿ45ÿ43P15ÿ4+34 S
                                                             O 3P15ÿ7777777777777777777777777777777777777777777777777777777777777777777777777777777
                                                             /06Z6ÿ34ÿ506ÿ]ZX]6Z51D777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                                                                   215ÿ        f35113ÿ
                                                                                                  77777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                                                                  777777777777777777777777777777777777777ÿ 7777777ÿ 7777777777777777ÿ
                                                                                                  83"ÿ ÿ                                   f3931ÿ g%#ÿ84&1ÿÿ
                                                             h4ÿ506ÿ]ZX]6Z51ÿ3<4iZ6;Dÿ
                                                             O 4
                                                             O _1Sÿ% 59 1ÿ9(1 "ÿ77777777777777777777777777777777777777777777777777777777777777777777
                                                                          84 393ÿ9 1ÿ 77777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                                          #P4 1ÿ       77777777777777777777777777777777ÿÿ

          jklkmnkmolpÿlrsÿlstmrmnkulkmvwÿmrxyutlkmyrÿ

-,.W6Y5XZz4ÿ6453^853X<ÿX9                         EFGHÿGNÿ
   8\83:8Y:6ÿ9i<;4                                O  &ÿ̀ÿ21ÿ9'9921ÿ45ÿ&352 34 ÿ34ÿ 151&ÿ51&345S
                                                  O T315ÿ9 "ÿ9& 3593'1ÿ1e+1 1ÿ951ÿ+9&Qÿ4ÿ &ÿ̀ÿ21ÿ9'9921ÿ45ÿ&352 34 ÿ34ÿ 151&ÿ51&345S
-{.|453^856;ÿ<i^Y6ZÿX9
                                                  O $}~
                                                                                              O Q$Q                                                O Q $Q
   7Z6;35XZ4                                      O $~~                                      O Q $Q                                               O Q $Q
                                                  O $~~                                      O Q $Q                                              O 451ÿ3P9 ÿQ
                                                  O $~~~
-.|453^856;ÿ844654
                                                  O $Q                                 O  QQ $ ÿ 4                                     O QQ $ ÿ24
                                                  O Q $ Q                           O  QQ $ÿ 4                                    O  QQQ $ ÿ24
                                                  O  Q $Q
                                                                                              O QQ $ ÿ 4                                   O  QQQ $ÿ24
                                                  O Q $ ÿ 4                         O  QQ $ÿ 4                                  O 451ÿ3P9 ÿÿ24

 ÿ9ÿ45 ÿ ÿ                                    !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                                                                            +9(1ÿ,ÿ
          Case 20-80240-JJG-11V                                 Doc 1            Filed 06/16/20           EOD 06/16/20 17:40:43               Pg 4 of 4

012345ÿ       ¿
               77µ17ÿ¶7ÿÀ
             79        7777µ77ÿ77Áÿ7Â
                                         77Ã7777ÿ7Ä
                                                      77¸¸77Å7Æÿ7Ç7µ777777777777777777777777777ÿ           891ÿ 215ÿÿ7777777777777777777777777777777777777ÿÿ

-./012345267ÿ935:3932361
                                                  ; <$<=>                               ; < >> $< ÿ 4             ; <=>> $< ÿ24
                                                  ; <=> $< >                         ; < >> $<=ÿ 4            ; < >>> $< ÿ24
                                                  ; < > $<=>
                                                    ­                                        ; <=>> $< ÿ 4           ; < >>> $<=ÿ24
                                                  ; <=> $< ÿ 4                       ; < >> $<=ÿ 4          ; ?451ÿ3@9 ÿ<=ÿ24
          ABCDBEFÿHIJÿABKLBHMÿNBOKPJPFLIQMÿPQRÿSLTQPFDJBEÿ
UVWXYXZÿ$$ÿÿ)9 *5+3"ÿ59 &ÿÿ9ÿ154 ÿ51[ÿÿ?9*(ÿ9ÿ91ÿ3931 1 3ÿÿ4 134 ÿ\3@ÿ9ÿ29 *5+3"ÿ91ÿ9 ÿ51 3ÿÿ1ÿ+ÿ34ÿ
            <=>ÿ45ÿ +54 1 3ÿ45ÿ+ÿ34ÿÿ"195>ÿ45ÿ243@[ÿÿ]ÿ^[_[8[ÿ̀`ÿ=>ÿab >ÿ= c>ÿ9 &ÿa=d [ÿ
-e/f6g95h523ijÿ5j7ÿ13kj52lh6ÿim ÿ s@1ÿ&12345ÿ51t 13ÿ511ÿÿ945&9 1ÿ\3@ÿ3@1ÿ@9+315ÿ4ÿ331ÿ >ÿ^ 31&ÿ_3931ÿ84&1>ÿ+11&ÿÿ3@
   5l2nih3o67ÿh6ph616j2523q6ÿim                     +1334 [
   76:2ih
                                                  ÿ %ÿ@9'1ÿ211 ÿ9 3@45u1&ÿ34ÿ1ÿ3@ÿ+1334 ÿ4 ÿ21@9ÿ4ÿ3@1ÿ&12345[
                                                  ÿ %ÿ@9'1ÿ1v9 1&ÿ3@1ÿ45 934 ÿÿ3@ÿ+1334 ÿ9 &ÿ@9'1ÿ9ÿ5194 921ÿ211ÿ3@93ÿ3@1ÿ45 934 ÿÿ351ÿ9 &
                                                    45513[
                                                  %ÿ&1951ÿ &15ÿ+1 93"ÿ4ÿ+15w5"ÿ3@93ÿ3@1ÿ451(4(ÿÿ351ÿ9 &ÿ45513[ÿ
                                                        xv131&ÿ4 ÿÿ77777777777777777ÿ

                                                  {²²ÿÿ
                                                                    ??ÿyÿÿ00ÿÿyÿzzzzÿ
                                                        777777777777777777777777777777777777777777777ÿ
                                                        _( 9351ÿ4ÿ9 3@45u1&ÿ51+511 393'1ÿ4ÿ&12345ÿÿ
                                                                                                                     ÿ
                                                                                                                     77777777777777777777777777777777777777777777777ÿ
                                                                                                                     #531&ÿ9 1ÿ
                                                        s31ÿ7¾
                                                               7777
                                                                   7£
                                                                    7
                                                                     7
                                                                      777777777777777777777777777777777ÿ



-|/}3kj52lh6ÿimÿ522ihj6~                          {²²ÿ³ÿ́µÿ́¶·¸¸
                                                        777777777777777777777777777777777777777777777
                                                        _( 9351ÿ4ÿ933451"ÿ45ÿ&12345ÿ
                                                                                                                     0931ÿ 77777777777777777
                                                                                                                               ??ÿ yÿ00ÿÿyÿzzzzÿ

                                                        ¹ÿ¤££ÿ¤ 
                                                        7777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                        #531&ÿ9 1ÿ
                                                        ¤ ÿ¥ÿ¦
                                                        7777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                        5 ÿ9 1ÿ
                                                        º¬¯§ÿ»ÿ¼½ÿ¤££ÿ¤¢£ÿ§º«
                                                        7777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777777ÿ
                                                         215ÿ _35113ÿ
                                                        ÿ¡ ¢£                                                               «©®¯¨
                                                        7777777777777777777777777777777777777777777777777777ÿ 777777777777ÿ777777777777777777777777777777ÿ
                                                        83"ÿ                                                 _3931ÿ       %#ÿ84&1ÿ
                                                        ©°±ª©®¯ª©±«±
                                                        777777777777777777777777777777777777ÿ
                                                        84 393ÿ+@4 1ÿÿ
                                                                                                                             
                                                                                                              ÿ777777777777777777777777777777777777777777ÿ
                                                                                                              x 9ÿ9&&51 ÿ

                                                        §¨©©§ª«¬                                                          
                                                        777777777777777777777777777777777777777777777777777777ÿ777777777777ÿ
                                                        )95ÿ 215ÿ                                              _3931ÿ




 ÿ9ÿ45 ÿ ÿ                                      !4 395"ÿ#1334 ÿ45ÿ4 $%&'& 9ÿ(ÿ45ÿ)9 *5+3"ÿ                                   +9(1ÿ,ÿ
